Title: To James Madison from William Grayson, 28 May 1786
From: Grayson, William
To: Madison, James


Dear Sir
New York May 28th. 1786.
Your letter has come safely to hand; & I should have wrote to you sooner but could not find any thing to communicate worth your acceptance: till lately Congress have been perfectly inactive: for about a fortnight past we have had a tolerably full representation; however Delawar has grown uneasy & left us, and Connecticut having prevailed on Congress to accept her cession moves off tomorrow. It is a practice with many States in the Union to come forward & be very assiduous till they have carried some State jobb & then decamp with precip[it]ation leaving the public business to shift for itself.
The delegation of our State was very much embarrassed with the Connecticut business, as it was said it was but neighbours fare that Connecticut should be treated, as we had been before with respect to our cession; & that cessions of claims conveyed no right by implication to the territory not ceded. We however after some consideration took a hostile position towards her & voted against the acceptance in every stage of it: it appeared to the delegation that the only proper claim was already vested in Congress by the cession of our State: & that their cession was nothing but a state juggle contrived by old Roger Sherman to get a side wind confirmation to a thing they had no right to. Some of the States particularly Pensylvany voted for them on the same principle that the powers of Europe give money to the Algerines. The advocates for the acceptance have however some plausible reasons for their opinion such as The tranquillity, of the Union: The procuring a clear title to the residue of the Continental lands: the forming a barrier agt. the Brittish as well as the Indians: the appreciating the value of the adjacent territory & facilitating the settlement thereof. The Assembly of Connecticut now sitting mean immedy. to open a land Office for the 120 Ms. Westwd. of the Pensylvany line which they have reserved: & I don’t see what is to prevent them from keeping it always, as the foederal constitution does not give a Court in this instance, & a war with them would cost more than the six million of acres is worth.
Mr. Adams has just informed Congress that he has made a demand of the Posts & has been refused; the M. of Caermarthen states in substance as a reason for the refusal, that several of the States in the Union have violated the treaty with respect to the debts. That whenever the States shew a disposition to fulfill the treaty on their part, the King will perform his engagements according to good faith. The States which are not included in the accusation are R. Island, Connecticut, N. Hamshire, N. Jersey & Delawar.
The charge agt. Massachusetz is only this that she has passed a law preventing executions from issuing for interest untill the judgment of Congress should be had thereon. The only charge agt. Maryland that I recollect, is her having recieved large sums of money (the property of Brittish subjects) during the war, from their debtors. The charges agt. N. York are heavy & numerous. With respect to Virginia I think she may at least be speciously justified for what has past; the proclamation of Governor Harrisson is not imputable to her as it was not Done by any authority from the legislature, & if I am rightly informed it was dissaproved of as soon [as] they met. As to the installment act it never did pass into a law, & the Brittish Commee. of merchants had no right to mention it in their report; but the State of Virginia has not repealed her prohibitory laws on that subject. To this it may be answered that no such repeal was necessary for that the definitive treaty as soon as it was ratified by the contracting parties became the law of the land in every State: if it became the law of the land it of course (by repealing anterior obstructions) opened the Courts of Justice to all those creditors who came within it’s description. This principle no doubt will subject the debtor who has paid into the public treasury; but where is the hardship of this if the public are liable to the debtor for such payment: from this it must result that the Brittish have no right to complain, untill the Courts of Justice refuse to take cognizance of their claims on the principle of prohibitory laws. Should the legislature view this business in as serious a light as I do, & wish to preserve the honor of the State with as much decency as the nature of the case will admit of, I submit it to your consideration whether it would not be proper for them to enact,
[“]that the late treaty of peace now is & ever has been since it’s ratification by the contracting parties the law of the land in each State & of course has repealed all lawful impediments to the recovery of any Brittish debts therein described, any law custom or usage to the contrary notwithstanding.[”] I am not certain I am right in my positions on the ground of the law of nations as applying to foederal governments of separate sovereignties; though I have understood this was the opinion of Count de Vergennes, as it respected the treaty with France: at all events if it is doubtfull ground it is plausible ground; & I know of no other principle that will save the honor of the State: if it is said the Brittish have first violated the treaty with respect to the negroes, they acknowledge the fact & agree to make satisfaction. What more can be desired? As to the Interest it is a subject of negotiation; if the point is gained, it will conduce to the benefit of Virga. as well as every other State; & in the Mean time where is the danger of submitting the point to a Jury, composed of American citizens. There is no doubt one great difficulty in the matter: if the State of Virginia adopts this or some other system confirmatory of the treaty, she then complies on her part; while at the same time if the other States adhere to their refusal, the leaves Great Brittain at liberty to act as she pleases with respect to the negroes & the Posts: perhaps a proper attention to this difficulty may lead to the striking impropriety of the interference of States as to the construction of a treaty in any case whatever. Your sentimts. on this matter will greatly oblige me—the treaty wth. the King of Prussia has been confirmed in Congress: it is in my opinion as far as it respects commercial objects, of no great importance. Mr. Monro I know has informed you that a day is assigned for Congress to go into a Commee. of the whole on the State of the Nation; also for what purposes this is intended. I am apprehensive this will produce nothing & that Congress will never be able to agree on the proper amendments even among themselves; the Eastern People mean nothing more than to carry the Commercial point. I here they intend to stop & would not agree if it rested with them that Congress should have the power of preventing the States from cheating one another as well as their own citizens by means of paper money.
Mr. Pinkney who brought forward the motion, will be astounded when he meets with a proposition to prevent the States from importing any more of the seed of Cain; N. York & Pensylvany will feel themselves indisposed when they hear it proposed that it shall become a national compact that the sessions shall always be held in the centre of the Empire; how will Delawar R. Island Jersey & some others like to vote (with respect to any new powers granted to Congress) according to their real & not their supposed importance in the Union? I am of opinion our affairs are not arrived at such a crisis as to insure success to a reformation on proper principles; a partial reformation will be fatal; things had better remain as they are than not to probe them to the bottom. If particular States gain their own particular objects, it will place other grievances perhaps of equal importance at a greater distance: if all are brought forward at the same time one object will facilitate the passage of another, & by a general compromise perhaps a good government may be procured. Under these impressions I cannot say I think it will be for the advantage of the Union that the Convention at Annapolis produce any thing decisive: as in this event nothing more is to be expected from Massachusetz &C. &C. &C. The State of Virginia having gone thus far, it is matter of great doubt with me whether she had not better go farther & propose to the other States to augment the powers of the delegates so as to comprehend all the grievances of the Union, & to combine the commercial arrangements with them, & make them dependant on each other; in this case her own objects ought not to be pretermitted; among which a proper and liberal mode of settling the public accounts ought not to be forgotten.
Some alterations have lately been made in the land Ordinance; the Surveyors are liberated from all kind of connection with the stars, and are now allowed to survey by the magnetic Meridian, & are limited to the territory lying Southward of the East & West line as described in the said Ordinance. The navigable waters & the carrying places between them are made common highways for ever & free to the citizens of the Atlantic States as well as those of the new States without any tax or impost whatever. An attempt was made to change the system altogether and was negatived; indeed the Eastern & some other States are so much attached to it, that I am satisfied no material alteration can be effected; the Geographer and surveyors will set out it is supposed immediately to carry the Ordinance into execution, provided the Indians will permit them, of which however I have very great doubts. I beg leave to inform you confidentially, that there does not appear at present the most distant prospect of forming treaties with Spain or G. Brittain: That the treaty with Portugal now carrying on in London is in an apparently proper train; that peace can certainly be obtained from Tripoli & Tunis for 33,000 Guineas each, & probably from Morocco & Algiers for double that sum respectively, provided money can be loaned in Holland for that purpose, & (which being the only resource) will be attempted: That Mr. Jefferson has lately informed Congress that he has applied to the Court of France to destroy the Monopoly of the farmers general respecting Tobo.

His reasoning & calculations on this subject does him the highest honor: he has proved incontestably that it is the undoubted interest of both nations that this injurious monopoly should be destroyed.
I shall not make any observations on this Subject, as I am satisfied you must have long since fully considered it, in all its relations. I only beg leave to submit to you the propriety of the State of Virginia & Maryland through Congress representing to the Court of France in strong but affectionate language the fatal consequences of an adherence to this measure.
This representation when added to the Commercial Interests of France & joined by the natural enemies of the Farmers general, will possibly shake this ruinous system.
The delegation have lately recieved a letter from the Governor stating the depredations and murders of the Wabash Indians on the Kentucki Settlements; these Indians refused to come to the treaty last year i e, they gave no answer and are now at war with the Citizens of the United States; they have therefore left no alternative to them but hostilities; the delegation intend to move tomorrow that Colo. Harman with 400. Continental troops and such a number of Kentucki Militia as may be necessary, march to their towns & destroy them if they do not make concessions & deliver hostages as security for their good behav[i]our in future. They will also press for the arrangement of a standing Indian department. In all this however they expect opposition, from the circumscribed States who being themselves in no danger, will reluctantly yield assistance to those who are exposed.
I have with pleasure understood from Colo. Munro, that you intend paying this place a visit in the course of the summer. I hope you will do it in such a seasonable manner as to preclude the necessity of an immediate return, as was the case last year. I remain with great sincerity Yr. Affect. frd. & Most Obet Servt.
Willm. Grayson.
